Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00867-CR

                                     Taurean Randolph MOSES,
                                             Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR10305
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 29, 2014

DISMISSED FOR LACK OF JURISDICTION

           Taurean Randolph Moses pled nolo contendere to the offense of aggravated assault with a

deadly weapon. The trial court imposed sentence on February 10, 2012, and Moses did not file a

motion for new trial. A notice of appeal was not filed until December 9, 2013.

           On December 20, 2013, we notified Moses that the record raised an issue regarding our

jurisdiction to entertain this appeal. We ordered Moses to file a response by January 10, 2014,

showing why this appeal should not be dismissed for lack of jurisdiction. Moses did not respond

to our order.
                                                                                       04-13-00867-CR


        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain this appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, a court of appeals does not obtain jurisdiction to address the

merits of appeal, and may take no action other than to dismiss appeal); see also Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). We, therefore, dismiss this appeal for lack of

jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-